Citation Nr: 1026958	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for a left shoulder 
disorder, claimed as arthritis.

4.  Entitlement to service connection for a right shoulder 
disorder, claimed as arthritis.

5.  Entitlement to service connection for a left ankle disorder, 
claimed as arthritis.

6.  Entitlement to service connection for a right ankle disorder, 
claimed as arthritis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services
ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A.  Fibromyalgia

In October 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for fibromyalgia for further 
development.  Specifically, the Board directed the RO to schedule 
the Veteran to undergo a VA examination to determine the 
etiological relationship, if any, between her inservice 
complaints of pain and the post-service diagnoses of 
fibromyalgia.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  As a result of a March 2009 examination, the diagnosis 
was "musculoskeletal complaints that are degenerative in 
nature."  The examiner opined that, "[a]s per a rheumatology 
consult[ation] [dated on] September 5, 2008, [the] 'Veteran does 
not meet [the] criteria for fibromyalgia.'"  

The Board finds that the March 2009 examination is not adequate 
for purposes of determining service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  First, the examiner's 
opinion simply repeats the opinion provided by the rheumatologist 
in September 5, 2008.  Second, even if the Veteran does not 
currently have fibromyalgia, diagnoses of fibromyalgia have been 
rendered during the pendency of this appeal and, thus, the 
requirement of a current diagnosis has been met.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim); 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  As such, the examiner 
must comment on the validity of the fibromyalgia diagnoses of 
record or, if the examiner finds that such diagnoses are deemed 
valid, the examiner must opine as to the relationship between 
said diagnoses and the Veteran's relevant inservice symptoms.  
See McLendon, 20 Vet. App. at 81; Colvin v. Derwinski, Vet. App. 
171, 175 (1991).  Additionally, the September 5, 2008 
rheumatology consultation report has not been associated with the 
Veteran's claims file.  

Based on the above, the Board finds that remanding the issue of 
entitlement to service connection for fibromyalgia is warranted 
in order to obtain relevant treatment records, including records 
with the September 5, 2008 rheumatology consultation.  38 
U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2009).  Further, 
because the Board found that the March 2009 VA examination was 
inadequate for purposes of determining service connection, a 
remand is warranted in order for the Veteran to undergo another 
examination.  Barr, 21 Vet. App. at 311 (holding that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  

B.  Sarcoidosis; Left and Right Shoulder Disorders; and Left and 
Right Ankle Disorders

In August 2007, the Veteran submitted a substantive appeal 
wherein she indicated that she wanted a hearing at her local VA 
office before the Board with respect to her claim of entitlement 
to service connection for sarcoidosis.  In October 2008, the 
Board remanded the Veteran's claim of entitlement to service 
connection for sarcoidosis because, despite the Veteran's August 
2007 request, she was not provided a hearing.  A review of the 
record dated after the October 2008 remand demonstrated that the 
AMC/RO did not schedule the Veteran for the requested hearing.  

Compliance by the AMC/RO is neither optional nor discretionary.  
Where the remand directives of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board finds that the AMC/RO did not substantially comply with the 
terms of the October 2008 remand with respect to the service 
connection claim for sarcoidosis, because the requested hearing 
was not scheduled.  Id.  Consequently, the Board must remand the 
issue of entitlement to service connection for sarcoidosis in 
order to afford the Veteran the requested hearing.

Further, in the October 2008 remand, the Board directed the 
AMC/RO to send the Veteran a letter requesting that she clarify 
if she wanted to be scheduled for a Board hearing to present 
evidence as to the issues of entitlement to service connection 
for a left shoulder disorder, a right shoulder disorder, a left 
ankle disorder, and a right ankle disorder.  In January 2010, the 
AMC/RO sent such a letter to the Veteran and advised her that no 
response would be interpreted to mean that she did not want a 
hearing for the listed issues.  No hearing was scheduled pursuant 
to these issues because the AMC/RO did not receive a response 
from the Veteran.  As such, the Board finds that the AMC/RO 
substantially complied with this aspect of the remand; however, 
the October 2008 remand also informed the Veteran that she would 
be able to present testimony concerning "any of the additional 
issues" at the Board hearing to be scheduled pursuant to her 
claim of entitlement to service connection for sarcoidosis.  
Consequently, in the interest of fairness to the Veteran and to 
protect her due process rights, the Board finds that the issues 
of entitlement to service connection for a left shoulder 
disorder, a right shoulder disorder, a left ankle disorder, and a 
right ankle disorder, must be contemporaneously remanded with the 
Veteran's claim of entitlement to service connection for 
sarcoidosis in order to afford the Veteran an opportunity to 
present testimony concerning each issue at the scheduled Board 
hearing.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).

Accordingly, the case is remanded for the following action:

1.  With respect to the Veteran's claim of 
entitlement to service connection for 
fibromyalgia, the AMC/RO must obtain the 
Veteran's relevant treatment reports dated 
in and after September 2008, including 
treatment reports associated with the 
September 5, 2008 rheumatology 
consultation.  All attempts to secure this 
evidence must be documented in the claims 
file by the AMC/RO.  If, after making 
reasonable efforts to obtain the 
identified records, the AMC/RO is unable 
to secure same, the AMC/RO must notify the 
Veteran and (a) identify the specific 
records the AMC/RO is unable to obtain; 
(b) briefly explain the efforts that the 
AMC/RO made to obtain those records; (c) 
describe any further action to be taken by 
the AMC/RO with respect to the claim; and 
(d) that she is ultimately responsible for 
providing the evidence.  The Veteran and 
her representative must then be given an 
opportunity to respond.  

2.  After obtaining the above VA treatment 
records, to the extent they are available, 
the AMC/RO must then obtain an opinion 
from an appropriate specialist as to what 
the signs and symptoms are for 
fibromyalgia and the criteria for a 
diagnosis are for fibromyalgia.  The 
physician must then opine as to whether 
the Veteran currently has fibromyalgia 
and, if so, what the etiological 
relationship is, if any, between the 
Veteran's current fibromyalgia and her 
inservice symptoms.  If it is determined 
that the Veteran does not currently have 
fibromyalgia, the physician must opine as 
to whether the Veteran had fibromyalgia 
from July 2004 to October 2007.  If it is 
found that the Veteran did not have 
fibromyalgia from July 2004 to October 
2007, the physician must comment as to why 
the previous diagnoses were not valid.  
Irrespective of whether the Veteran has a 
current diagnosis of fibromyalgia, if it 
is determined that the Veteran had 
fibromyalgia between July 2004 and October 
2007, the physician must opine as to 
whether that fibromyalgia is related to 
the Veteran's relevant inservice symptoms.  
The claims file must be made available to 
and contemporaneously reviewed by the 
physician.  When rendering the requested 
opinion, the physician must incorporate 
all of the relevant evidence of record, 
including documents associated with the 
September 5, 2008 rheumatology 
consultation, if available, and the 
Internet articles submitted by the 
Veteran.  A complete and thorough 
rationale for all opinions must be 
provided.  If the physician cannot render 
an opinion without resorting to 
speculation, the physician must thoroughly 
explain why speculation is required.  The 
report prepared must be typed.

3.  The medical report must be reviewed by 
the AMC/RO to ensure that it is in 
complete compliance with the directives of 
this and the October 2008 remand.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures.  See Stegall, 11 Vet. App. at 
271.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and her representative 
must be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

5.  With respect the Veteran's claim of 
entitlement to service connection for 
sarcoidosis, the AMC/RO must issue the 
Veteran a letter requesting that she choose 
the format of the Board hearing.  
Specifically, the AMC/RO must ask the 
Veteran if she wants to appear for a hearing 
(1) in Washington, DC; (2) at the RO; (3) 
via video conference at the RO; or (4) that 
she did not want to appear for a hearing.  
If the Veteran elects a hearing, the AMC/RO 
must schedule the Veteran for a hearing in 
the chosen format before a member of the 
Board.  At the scheduled hearing, the 
Veteran may also proffer testimony in 
support of her claims of entitlement to 
service connection for left shoulder 
disorder, right shoulder disorder, left 
ankle disorder, and right ankle disorder, 
each claimed arthritis.  If the Veteran no 
longer desires a hearing before the Board in 
the matter of entitlement to service 
connection for sarcoidosis, she must notify 
the AMC/RO promptly.  See 38 C.F.R. § 20.702 
(e) (2009).

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the AMC/RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

